In a habeas corpus proceeding, it is contended that the Governor’s warrant of arrest is void in that a requisition for extradition, issued by the Governor of California, does not comply with the Federal Extradition Act (U. S. Code, tit. 18, § 3182), particularly in that the affidavit made by the complaining witness, in support of an information charging grand theft, was not sworn to before a magistrate but before a deputy clerk of the court. After a hearing, the writ was dismissed and the relator remanded. Order affirmed, without costs. No opinion. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.